"RESOLITCJIÓX DEL TRIBTJXAL.
Yisto el número 1 é inciso 1 del artículo 295 del Código de Enjuiciamiento Civil vigente, la sección 939 del Códi-go de Enjuiciamiento Civil del Estado de California, y las constantes interpretaciones de esa disposición por el Tribunal Supremo de dicho Estado,
Se declara con lugar la moción- presentada por la re-presentación del apelado para que se desestime la apela-ción interpuesta por Don Ramón Yaldés contra la senten-cia dictada por la- Corte de Distrito de San Juan el día quince de Marzo del corriente año, en el pleito arriba ex-presado, y en su consecuencia se desestima dicha apela-ción, con las costas al apelante, con lo cual queda resuelta la otra moción de la misma parte para eliminar del record una declaración jurada hecha y presentada por el aboga-do del apelante.
Así lo acuerdan y firman los Sres. del Tribunal.

(Jon lugar.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernándz, Eigueras, MacLeary y Wolf.